Proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the respondents, constituting the zoning board of appeals of the Village of Bayville, which revoked the denial by the village building inspector of the intervener’s application to erect a dwelling on her property, adjacent to property owned by appellant, and directed the issuance of the permit. The appeal is from an order dismissing the petition. Order unanimously affirmed, without costs (Village Law, § 179-b). Present — Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.